815 F.2d 475
UNITED STATES of America, Appellant,v.Samson E. SHONDE, Appellee.
No. 85-5282-MN.
United States Court of Appeals,Eighth Circuit.
March 23, 1987.

Appeal from the United States District Court for the District of Minnesota;  Miles W. Lord, Judge.


1
Prior report:  803 F.2d 937.


2
Appellant's petition for rehearing en banc has been considered by the Court and is denied.


3
Circuit Judges ROSS, JOHN R. GIBSON, FAGG, BOWMAN and WOLLMAN would have granted the petition.


4
Petition for rehearing by the panel is also denied.